Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13 & 16-17 are allowed. 							       The following is an examiner's statement of reasons for allowance: 

 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of manufacturing a compound thin film, comprising: wherein the specific pattern is a pattern formed by a plurality of hollows having different light transmittance areas.
The most relevant prior art reference due to Kim et al. (Patent No.: US 5,985,125 A) substantially discloses a method of manufacturing a compound thin film, comprising:			configuring an electrodeposition circuit (Col. 3, L 7-39; Fig. 3) by connecting an electrolytic solution, which is manufactured by mixing a predetermined precursor with a solvent (Col. 3, L 15-39; Fig. 3 – electrolytic solution f), and an electrochemical cell, which includes a working electrode in a form of an electrode at which a specific pattern is patterned on a predetermined substrate (Col. 2, L 60 through Col. 3, L 6 & Col. 3, L 7-15; Figs. 2A-2C & Fig. 3 - electrochemical cell (Fig. 3), working electrode b, patterned electrode 12’ (Fig. 2B) on substrate 10 (Fig. 2B)), to a voltage application device or a current application device; and applying a reduction voltage or current to the working electrode using the voltage application device or the current application device (Col. 3, L 7-57; Fig. 3), and 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-11, 13 & 16-17: these claims are allowed because of their dependency status from claim 1.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/11/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812